      Case 6:21-cv-00012-ACC-GJK Document 13 Filed 02/03/21 Page 1 of 2 PageID 57



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                                    CASE No.: 6:20-cv-00012-ACC-GJK

MICHELLE STRICKLAND,

         Plaintiff,
vs.

GRANADA PLAZA GROUP, LLC, and
KCR ENTERPRISES, LLC d/b/a
HERSHEY'S ICE CREAM OF ORMOND
BEACH

      Defendants.
_____________________________________/

                            NOTICE OF SETTLEMENT SOLELY AS TO
                           DEFENDANT GRANADA PLAZA GROUP, LLC

         Plaintiff MICHELLE STRICKLAND, by and through her undersigned counsel, hereby files this

Notice of Settlement, to advise the Court that Plaintiff has reached settlement of the claims in the above-

styled action against Defendant, GRANADA PLAZA GROUP, LLC. The Parties are in the process of

finalizing formal settlement.

Respectfully submitted this 3rd day of February 2021.


      By: /s/Joe M. Quick, Esq.
         Joe M. Quick, Esq.
         Florida Bar No.: 0883794
         Law Offices of Joe M. Quick, P.A.
         Counsel for Plaintiff
         1224 S. Peninsula Drive #619
         Daytona Beach, Florida 32118
         Tel: (386) 212-3591
         E-mail: JMQuickesq@gmail.com




                                                    1
    Case 6:21-cv-00012-ACC-GJK Document 13 Filed 02/03/21 Page 2 of 2 PageID 58




                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of February 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document is being served
on all counsel of record, corporation, or pro se parties via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notices of Filing.



                                                 By: /s/Joe M. Quick, Esq.
                                                 Joe M. Quick, Esq.
                                                 Florida Bar No.: 0883794
                                                 Attorney for Plaintiff
                                                 Law Offices of Joe M. Quick, P.A.
                                                 1224 S. Peninsula Drive #619
                                                 Daytona Beach, Florida 32118
                                                 Tel: (386) 212-3591
                                                 E-mail: JMQuickesq@gmail.com




                                                     2
